Order                                                                                Michigan Supreme
                                                                                                 Court
                                                                                     Lansing, Michigan
  January 13, 2015
                                                                                     Robert P. Young, Jr.,
                                                                                                 Chief Justice

  150725(158)(159)(164)(165)                                                         Stephen J. Markman
                                                                                         Mary Beth Kelly
                                                                                          Brian K. Zahra
  MARKELL VANSLEMBROUCK, Minor, by and                                            Bridget M. McCormack
  through ERIC BRAVERMAN, Conservator,                                                  David F. Viviano
              Plaintiff-Appellee,                                                  Richard H. Bernstein,
                                                                                                      Justices
  and

  KIMBERLY A. VANSLEMBROUCK,
           Plaintiff,
                                                             SC: 150725
  v                                                          COA: 309680
                                                             Oakland CC: 2006-074585-NH
  ANDREW JAY HALPERIN, M.D., and WILLIAM
  BEAUMONT HOSPITAL,
           Defendants-Appellants,
  and

  MICHIGAN INSTITUTE OF GYNECOLOGY
  AND OBSTETRICS, P.C.,
             Defendant.
  ________________________________________/

         On order of the Chief Justice, the motions of the defendants-appellants for
  immediate consideration and to file an amended brief in support of the leave application
  that exceeds the page limit restriction of MCR 7.302(A) are GRANTED. The 75-page
  amended brief submitted on January 6, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             January 13, 2015